Exhibit 10.1

EXECUTION VERSION

SUBORDINATION AGREEMENT

Dated as of December 16, 2015

THIS SUBORDINATION AGREEMENT (this “Subordination Agreement”) is entered into
between U.S. Bank National Association, in its capacity as Trustee (the
“Trustee”) on behalf of the holders of the 8.75% Senior Notes due 2020 (the
“Senior Notes”) of Clear Channel International B.V., a private company with
limited liability incorporated under Dutch law (the “Issuer”), Clear Channel
C.V. and CCO International Holdings B.V. (collectively, the “Subordinated
Creditors”), and the Issuer and the Subsidiary Guarantors (as defined below)
(the “Note Parties”).

R E C I T A L S:

A. The Issuer is issuing the Senior Notes under the indenture (the “Indenture”),
dated as of the date hereof, among the Trustee, the Issuer and each of the
subsidiaries of the Issuer party thereto (the “Subsidiary Guarantors”).

B. The Issuer and certain of the Subsidiary Guarantors are obligors under
unsecured intercompany notes payable owed to the Subordinated Creditors.

C. Each of the Issuer, the Subsidiary Guarantors and the Subordinated Creditors
is a wholly-owned subsidiary of Clear Channel Outdoor Holdings, Inc., a Delaware
corporation.

D. As an inducement to enter into the Indenture and for the holders to purchase
the Senior Notes, the Senior Creditors (as defined below) require the execution
and delivery of this Subordination Agreement by each Subordinated Creditor and
the Note Parties.

NOW, THEREFORE, for good and valuable considerations, the receipt and
sufficiency of which is hereby expressly acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

SECTION 1. Definitions. As used in this Subordination Agreement, (i) except as
otherwise provided in clause (ii) below, capitalized terms have the meaning
given to them in the Indenture, and (ii) the following terms shall have the
following meanings:

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Discharge of Obligations” means, (subject to Section 4(e) hereof), payment in
full in cash of the principal of and interest, fees, expenses (including
interest, fees, and expenses accruing on or after the commencement of any
Insolvency or Liquidation Proceeding at the rate provided for in the Indenture,
regardless of whether allowed or allowable in any such insolvency or Liquidation
Proceeding) and premium, if any, on all Senior Obligations (as defined below)
outstanding under the Indenture (other than contingent indemnification
obligations as to which no claim has been asserted; provided that the Discharge
of Obligations shall not be deemed to have occurred if (i) such payments are
made with the proceeds of other Senior Obligations that constitute an exchange
or replacement for or a refinancing of such Senior Obligations, (ii) if at any
time after the Discharge of Obligations has occurred, the Borrower immediately
thereafter enters into



--------------------------------------------------------------------------------

any refinancing of any Senior Obligation which refinancing is permitted under
the Indenture, then such Discharge of Obligations shall automatically be deemed
not to have occurred for all purposes of this Subordination Agreement, and the
obligations under such refinancing document shall automatically be treated as
Senior Obligations for all purposes of this Subordination Agreement and (iii) if
any Senior Creditor is required in any Insolvency or Liquidation Proceeding or
otherwise to turn over or otherwise pay to the estate of the Issuer or any other
Note Party any amount because the payment of such amount was declared to be
fraudulent or preferential in any respect or for any other reason (a
“Recovery”), then the Senior Obligations shall be reinstated to the extent of
such Recovery and the Senior Creditor shall be entitled to a reinstatement of
Senior Obligations with respect to all such recovered amounts. If this
Subordination Agreement shall have been terminated prior to such Recovery, this
Subordination Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto from such date of reinstatement.

“Enforcement Action” means:

(a) in relation to any Subordinated Debt:

(i) the acceleration of any Subordinated Debt or the making of any declaration
that any Subordinated Debt is prematurely due and payable;

(ii) the making of any declaration that any Subordinated Debt is payable on
demand;

(iii) the making of a demand in relation to any Subordinated Debt that is
payable on demand;

(iv) the making of any demand against any Note Party or any Restricted
Subsidiary in relation to any guarantee of the Note Parties or such Subsidiary;

(v) the exercise of any right to require any Note Party or any Restricted
Subsidiary to acquire any Subordinated Debt (including exercising any put or
call option against such Note Party or Restricted Subsidiary for the redemption
or purchase of any Subordinated Debt);

(vi) the exercise of any right of set-off, account combination or payment
netting against any Note Party or any Restricted Subsidiary in respect of any
Subordinated Debt;

(vii) the suing for, commencing or joining of any legal or arbitration
proceedings against any Note Party or any Restricted Subsidiary to recover any
Subordinated Debt; or

(viii) the taking of any action to enforce or realize upon any lien, including
the institution of any foreclosure proceedings or the noticing of any public or
private sale pursuant to the UCC or other applicable law; the exercise of any
right or remedy provided to a secured creditor on account of a lien, including
the election to retain any collateral in satisfaction of a lien; or the taking
of any action or the exercise of any right or remedy in respect of the
collection on, set off against, marshalling of, injunction respecting or
foreclosure on the collateral or the proceeds thereof.

 

-2-



--------------------------------------------------------------------------------

(b) the petitioning, applying or voting for, or the taking of any steps
(including the appointment of any liquidator, receiver, administrator or similar
officer) in relation to, the winding up, dissolution, administration or
reorganisation of any Note Party or any Restricted Subsidiary which owes any
Subordinated Debt, or has given any guarantee, indemnity or other assurance
against loss in respect of any Subordinated Debt, or any Note Party’s or any
Restricted Subsidiary’s assets or any suspension of payments or moratorium of
any indebtedness of any Note Party or any Restricted Subsidiary, or any
analogous procedure or step in any jurisdiction.

“Insolvency or Liquidation Proceeding” has the meaning assigned to such term in
Section 3 hereof.

“Permitted Enforcement Action” means the cancellation of any commitments by a
Subordinated Creditor following the occurrence of an Event of Default and/or the
giving of any notice by a Subordinated Creditor to the Note Parties of a failure
to pay any amount due and payable at final maturity or that any Subordinated
Debt is prematurely due and payable or payable on demand.

“Senior Creditors” means the Trustee and each holder of outstanding Senior
Notes.

“Subordinated Debt” means the Intercompany Loan Obligations.

SECTION 2. Subordination. Each Subordinated Creditor and each Note Party agrees
that the Subordinated Debt is and shall be subordinate and junior in right of
payment, to the extent and in the manner hereinafter set forth, to all
Obligations under the Indenture (collectively, the “Senior Obligations”) until
the Discharge of Obligations.

SECTION 3. Events of Subordination.

(a) In the event of any dissolution, winding up, liquidation, arrangement,
reorganization, adjustment, protection, relief or composition of any Note Party
or its debts, whether voluntary or involuntary, in any bankruptcy, insolvency,
arrangement, reorganization, receivership, relief or other similar case or
proceeding under any Debtor Relief Law or upon an assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of any Note
Party or otherwise (each, an “Insolvency or Liquidation Proceeding”), the Senior
Creditors shall be entitled to receive payment in full in cash of the Senior
Obligations before any Subordinated Creditor is entitled to receive any payment
of, or distribution of any kind or character on account of, all or any of the
Subordinated Debt, and any payment or distribution of any kind or character
(whether in cash, property or securities) that otherwise would be payable or
deliverable upon or with respect to the Subordinated Debt in any such Insolvency
or Liquidation Proceeding or otherwise shall be paid or delivered directly to
the Trustee for the account of the Senior Creditors for application to the
payment or prepayment of the Senior Obligations until the Discharge of
Obligations.

(b) In the event that any payment in respect of the Subordinated Debt, whether
in respect of principal, interest or otherwise, is received by any Subordinated
Creditor in violation of the Indenture, then such payment shall be held in trust
for the benefit of the Trustee and the other Senior Creditors, shall be
segregated from all other funds and property held by such Subordinated Creditor
and shall be forthwith paid over to the Trustee for the account of the Trustee
and the other Senior Creditors in the same form as so received (with any
necessary indorsement) to be applied (in the case of cash) to, or held in trust
(in the case of non-cash property or securities) for, the payment or prepayment
of the Senior Obligations in accordance with the terms of the Indenture.

 

-3-



--------------------------------------------------------------------------------

(c) In the event that (i) any Event of Default described in Section 6.01 of the
Indenture shall have occurred and be continuing or (ii) any judicial proceeding
shall be pending with respect to any Event of Default, then no payment or
distribution of any kind or character shall be made by or on behalf of any Note
Party for or on account of any Subordinated Debt, and no Subordinated Creditor
shall take or receive from any Note Party, directly or indirectly, in cash or
other property or securities or by set-off or in any other manner, including,
without limitation, from or by way of collateral, payment of, or a distribution
with respect to, all or any of the Subordinated Debt, unless and until (x) the
Discharge of Obligations or (y) such Event of Default shall have been cured or
waived.

(d) In the event that any Event of Default (other than an Event of Default
described in Section 6.01 of the Indenture shall have occurred) and be
continuing and the Trustee gives written notice thereof to each Subordinated
Creditor and each Note Party, then no payment or distribution of any kind or
character shall be made by or on behalf of any Note Party for or on account of
any Subordinated Debt, and no Subordinated Creditor shall take or receive from
any Note Party, directly or indirectly, in cash or other property or securities
or by set-off or in any other manner, including, without limitation, from or by
way of collateral, payment of, or a distribution with respect to, all or any of
the Subordinated Debt, unless and until (x) the Discharge of Obligations or
(y) such Event of Default shall have been cured or waived in the manner provided
in the Indenture.

(e) Except as otherwise set forth in Sections 3(a) through (d) above, any Note
Party is permitted to pay, and any Subordinated Creditor is entitled to receive,
any payment or prepayment of principal and interest on the Subordinated Debt to
the extent not prohibited by the Indenture.

SECTION 4. In Furtherance of Subordination. Each Subordinated Creditor agrees as
follows:

(a) If any proceeding referred to in Section 3(a) above is commenced by or
against any Note Party,

(i) the Trustee is hereby irrevocably authorized and empowered (in its own name
or in the name of each Subordinated Creditor or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution referred to in Section 3(a) and give acquittance therefor and to
file claims and proofs of claim and take such other action (including, without
limitation, voting the Subordinated Debt or enforcing any security interest or
other lien securing payment of the Subordinated Debt) as it may deem necessary
or advisable for the exercise or enforcement of any of the rights or interests
of the Trustee or the other Senior Creditors; and

(ii) each Subordinated Creditor shall duly and promptly take such action as the
Trustee may request (A) to collect the Subordinated Debt for the account of the
Senior Creditors and to file appropriate claims or proofs or claim in respect of
the Subordinated Debt, (B) to execute and deliver to the Trustee such powers of
attorney, assignments, or other instruments as the Trustee may request in order
to enable the Trustee to enforce any and all claims with respect to, and any
security interests and other liens securing payment of, the Subordinated Debt,
and (C) to collect and receive any and all payments or distributions which may
be payable or deliverable upon or with respect to the Subordinated Debt.

 

-4-



--------------------------------------------------------------------------------

(b) All payments or distributions of any kind or character (whether in cash,
property or securities, or whether pursuant to a plan of reorganization or other
dispositive restructuring plan, or otherwise) upon or with respect to the
Subordinated Debt which are received by any Subordinated Creditor contrary to
the provisions of this Subordination Agreement shall be received and thereafter
held in trust for the benefit of the Trustee and the other Senior Creditors,
shall be segregated from all other funds and property held by such Subordinated
Creditor and shall be forthwith paid over to the Trustee for the account of the
Trustee and the other Senior Creditors in the same form as so received (with any
necessary indorsement) to be applied (in the case of cash) to, or held in trust
(in the case of non-cash property or securities) for, the payment or prepayment
of the Senior Obligations in accordance with the terms of the Indenture.

(c) The Trustee is hereby authorized to demand specific performance of this
Subordination Agreement (without posting a bond or other security), whether or
not any Note Party shall have complied with any of the provisions hereof
applicable to it, at any time when any Subordinated Creditor or Note Party shall
have failed to comply with any of the provisions of this Subordination Agreement
applicable to it. Each Subordinated Creditor and Note Party hereby irrevocably
waives any defense based on the adequacy of a remedy at law, which might be
asserted as a bar to such remedy of specific performance.

(d) In any Insolvency or Liquidation Proceeding commenced by or against the
Issuer or any Subsidiary of the Issuer pursuant to any Debtor Relief Law or any
similar federal, foreign, state or local statute, until the Discharge of
Obligations, the Trustee shall have the exclusive right to direct and/or
exercise any voting rights in respect of the claims of such Subordinated
Creditor against the Issuer or any Subsidiary of the Issuer. The Subordinated
Creditors acknowledge that the provisions of this Subordination Agreement are
intended to be and shall be enforceable as a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code or any similar provision under
applicable Debtor Relief Law. Each Subordinated Creditor further agrees that
they will not take any actions in any Insolvency or Liquidation Proceeding that
are inconsistent with the provisions of this Subordination Agreement.
Specifically, no Subordinated Creditor may propose, vote to accept, or otherwise
directly or indirectly support any proposed plan of reorganization or similar
dispositive restructuring plan that is inconsistent with the provisions of this
Subordination Agreement. In addition, no Subordinated Creditor may object in any
Insolvency or Liquidation Proceeding to the allowability of any Senior
Obligations or any liens securing same, as applicable.

(e) If, at any time, all or part of any payment with respect to Senior
Obligations theretofore made (whether by the Issuer, any other Note Party or any
other Person or enforcement of any right of setoff or otherwise) is rescinded,
avoided or must otherwise be returned or disgorged by the holders of Senior
Obligations for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of the Issuer, any other Note Party or
such other Persons or as the result of any avoidance or other actions commenced
therein), the provisions set forth herein shall continue to be effective or be
reinstated, as the case may be, all as though such payment had not been made.

(f) None of the Subordinated Creditors shall object to any claim or motion for
relief from the automatic stay filed by any Senior Creditor or to the entry of
any order or orders approving any cash collateral stipulations, adequate
protection stipulations, debtor-in-possession financing arrangements, election
under Section 1111(b) of the Bankruptcy Code with respect to any collateral,
credit bid, sale or similar stipulations or agreement executed (or consented to)
by the Senior Creditors in any Insolvency or Liquidation Proceeding or any other
proceeding under any Debtor Relief Law.

 

-5-



--------------------------------------------------------------------------------

(g) Prior to the Discharge of Obligations, none of the Subordinated Creditors
shall be entitled to take any Enforcement Action in respect of the Subordinated
Debt owed to it other than a Permitted Enforcement Action.

SECTION 5. Rights of Subrogation. Each Subordinated Creditor agrees that no
payment or distribution to the Trustee or the other Senior Creditors pursuant to
the provisions of this Subordination Agreement shall entitle such Subordinated
Creditor to exercise any right of subrogation in respect thereof until the
Discharge of Obligations occurs (other than contingent indemnification
obligations as to which no claim has been asserted).

SECTION 6. Further Assurances. Each Subordinated Creditor and each Note Party
will, at its expense and at any time and from time to time, promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that the Trustee may reasonably request in
writing, in order to protect any right or interest granted or purported to be
granted hereby or to enable the Trustee or any other Senior Creditors to
exercise and enforce its rights and remedies hereunder.

SECTION 7. Agreements in Respect of Subordinated Debt. No Subordinated Creditor
will, sell, assign, pledge, encumber or otherwise dispose of any of the
Subordinated Debt unless such sale, assignment, pledge, encumbrance or
disposition is made subject to this Subordination Agreement. No Subordinated
Creditor will permit the terms of any of the Subordinated Debt to be changed in
such a manner as to have a material adverse effect upon the rights or interests
of any Senior Creditor.

SECTION 8. Agreement by the Note Parties. Each Note Party agrees that it will
not make any payment of, or other distribution of any kind or character on
account of, any of the Subordinated Debt, or take any other action, in each
case, if such payment, distribution, or other action would be in breach of the
provisions of this Subordination Agreement.

SECTION 9. Obligations Hereunder Not Affected. All rights and interests of the
Trustee and the other Senior Creditors, and all agreements and obligations of
each Subordinated Creditor and each Note Party under this Subordination
Agreement, shall remain in full force and effect irrespective of:

(i) any amendment, extension, renewal, compromise, discharge, acceleration or
other change in the time for payment or the terms of the Senior Obligations or
any part thereof;

(ii) the release or substitution of one or more of any endorsers or other
guarantors of any of the Senior Obligations;

(iii) the taking of, or failure to take any action which might in any manner or
to any extent vary the risks of any Note Party or which, but for this Section 9
might operate as a discharge of such Note Party;

(iv) any defense arising by reason of any disability, change in corporate
existence or structure or other defense of any Note Party, any other Guarantor
or a Subordinated Creditor, the cessation from any cause whatsoever (including
any act or omission of any Senior Creditor) of the liability of such Note Party,
any other Guarantor or a Subordinated Creditor;

(v) any defense based on any claim that such Note Party’s or Subordinated
Creditor’s obligations exceed or are more burdensome than those of any Note
Party, any other Guarantor or any other subordinated creditor, as applicable;

 

-6-



--------------------------------------------------------------------------------

(vi) the benefit of any statute of limitations affecting such Note Party’s or
Subordinated Creditor’s liability hereunder;

(vii) any right to proceed against any Note Party, proceed against or exhaust
any security for any Senior Obligations, or pursue any other remedy in the power
of any Senior Creditor, whatsoever;

(viii) any benefit of and any right to participate in any security now or
hereafter held by any Senior Creditor;

(ix) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties; and

(x) the commencement of any Insolvency or Liquidation Proceeding.

This Subordination Agreement shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Senior Obligations is
rescinded, avoided, or must otherwise be returned or disgorged by the Trustee or
any Senior Creditor upon any Insolvency or Liquidation Proceeding of any Note
Party or otherwise, all as though such payment had not been made.

SECTION 10. Treatment of Guaranty and Security of Subordinated Debt. Any
payments or distributions of any kind or character made to, or received by, any
Subordinated Creditor in respect of any guaranty or security in support of the
Subordinated Debt shall be subject to the terms of this Subordination Agreement
and applied on the same basis as payments or distributions made directly by the
obligor under such Subordinated Debt. To the extent that the Issuer or any of
its Subsidiaries (other than the respective obligor or obligors which are
already parties hereto) provide a guaranty or any security in support of any
Subordinated Debt, the party which is the lender of the respective Subordinated
Debt will cause each such Person to become a party hereto (if such Person is not
already a party hereto) not later than the date of the execution and delivery of
the respective guarantee or security documentation (or such later date as the
Trustee may agree in its sole discretion), provided that any failure to comply
with the foregoing requirements of this Section 10 will have no effect
whatsoever on the subordination provisions contained herein (which shall apply
to all payments or distributions received with respect to any guarantee or
security for any Subordinated Debt, whether or not the Person furnishings such
guarantee or security is a party hereto). Notwithstanding the foregoing, any
guaranty or security in support of the Subordinated Debt shall only be permitted
to the extent expressly set forth in the Indenture.

SECTION 11. Inconsistent or Conflicting Provisions. Nothing in this
Subordination Agreement shall be interpreted to amend or modify any term,
covenant, condition or provision included in the Indenture with respect to the
Subordinated Debt or any other matter. In the event of any conflict between any
term, covenant, condition or provision of this Subordination Agreement and any
term, covenant, condition or provision of the Indenture, the terms, covenants,
conditions or provisions of the Indenture shall control and govern.

SECTION 12. Waiver. Each Subordinated Creditor and each Note Party hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Senior Obligations and this Subordination Agreement and any
requirement that the Trustee or any other applicable Senior Creditor protect,
secure, perfect or insure any security interest or lien or any property subject
thereto (unless otherwise required by the Indenture) or exhaust any right or
take any action against any Note Party or any other person or entity or any
collateral.

 

-7-



--------------------------------------------------------------------------------

SECTION 13. Amendments, Etc. No amendment or waiver of any provision of this
Subordination Agreement, and no consent to any departure by any Subordinated
Creditor or any Note Party herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Trustee, such Note Party and each
Subordinated Creditor, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

SECTION 14. Addresses for Notices. All communications and notices hereunder
shall (except as otherwise expressly permitted herein) be in writing and given
as provided in Section 12.02 of the Indenture.

SECTION 15. No Waiver; Remedies; Conflict of Terms. No failure on the part of
the Trustee or any other Senior Creditor to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law. In
the event of any conflict between the terms of this Subordination Agreement and
the terms of the Indenture, the terms of the Indenture shall govern.

SECTION 16. Joinder. Upon entry into any Intercompany Loan Obligation after the
date hereof, any obligor and/or creditor party thereto that is not a party to
this Subordination Agreement shall execute and deliver a joinder agreement in
substantially the form of Exhibit A hereto and shall become a Note Party and/or
a Subordinated Creditor, as applicable, hereunder with the same force and effect
as if originally named as a Note Party or a Subordinated Creditor, as
applicable, hereunder. The rights and obligations of each Note Party and each
Subordinated Creditor hereunder shall remain in full force and effect
notwithstanding the addition of any new Note Party or Subordinated Creditor as a
party to this Subordination Agreement.

SECTION 17. Governing Law; Jurisdiction; Etc.

(a) THIS SUBORDINATION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE STATE, COUNTY AND CITY OF NEW YORK IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SUBORDINATION AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS SUBORDINATION AGREEMENT SHALL AFFECT ANY RIGHT
THAT THE TRUSTEE OR ANY OTHER SENIOR CREDITOR MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS SUBORDINATION AGREEMENT AGAINST THE ISSUER
OR ANY OTHER NOTE PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

-8-



--------------------------------------------------------------------------------

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SUBORDINATION AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 14 OF THIS SUBORDINATION AGREEMENT. NOTHING IN
THIS SUBORDINATION AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) EACH PARTY TO THIS SUBORDINATION AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
THIS SUBORDINATION AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS SUBORDINATION AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS SUBORDINATION AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 17(e) WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL
BY JURY.

SECTION 18. Counterparts; Effectiveness. This Subordination Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Subordination Agreement
shall become effective when it shall have been executed by the Note Parties, the
Subordinated Creditors and the Trustee and thereafter shall be binding upon and
inure to the benefit of each Note Party, each Subordinated Creditor, the
Trustee, each other Senior Creditor and their respective permitted successors
and assigns, subject to Section 7 hereof. Delivery of an executed counterpart of
a signature page of this Subordination Agreement by telecopy or other electronic
imaging means (including in .pdf format via electronic mail) shall be effective
as delivery of a manually executed counterpart of this Subordination Agreement.

[Remainder of page left intentionally blank]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subordinated Creditor and each Note Party has caused
this Subordination Agreement to be duly executed and delivered by its officer
thereunto duly authorized as of the date first above written.

[Signature Pages Follow]



--------------------------------------------------------------------------------

CLEAR CHANNEL INTERNATIONAL B.V. By:  

/s/ Scott T. Bick

Name:   Scott T. Bick Title:   Director

 

Clear Channel International - Subordination Agreement



--------------------------------------------------------------------------------

CLEAR CHANNEL C.V. By:   Clear Channel Worldwide Holdings, Inc. Its:   General
Partner By:  

/s/ Scott T. Bick

Name:   Scott T. Bick Title:   Senior Vice President

 

Clear Channel International - Subordination Agreement



--------------------------------------------------------------------------------

CCO INTERNATIONAL HOLDINGS B.V. By:  

/s/ Scott T. Bick

Name:   Scott T. Bick Title:   Director

 

Clear Channel International - Subordination Agreement



--------------------------------------------------------------------------------

CLEAR CHANNEL BELGIUM SPRL By:  

/s/ Cormac O’Shea

Name:   Cormac O’Shea Title:   Director

 

Clear Channel International - Subordination Agreement



--------------------------------------------------------------------------------

CLEAR CHANNEL INTERNATIONAL HOLDINGS B.V. By:  

/s/ Scott T. Bick

Name:   Scott T. Bick Title:   Director CCH HOLDING B.V. By:  

/s/ Cormac O’Shea

Name:   Cormac O’Shea Title:   Director CLEAR CHANNEL HILLENAAR B.V. By:   CCH
Holding B.V., its director By:  

/s/ Cormac O’Shea

Name:   Cormac O’Shea Title:   Director

 

Clear Channel International - Subordination Agreement



--------------------------------------------------------------------------------

CLEAR CHANNEL HOLDINGS, LTD. By:  

/s/ Cormac O’Shea

Name:   Cormac O’Shea Title:   Director CLEAR CHANNEL INTERNATIONAL, LTD. By:  

/s/ Cormac O’Shea

Name:   Cormac O’Shea Title:   Director CLEAR CHANNEL UK, LTD. By:  

/s/ Cormac O’Shea

Name:   Cormac O’Shea Title:   Director CLEAR CHANNEL OVERSEAS, LTD. By:  

/s/ Cormac O’Shea

Name:   Cormac O’Shea Title:   Director

 

Clear Channel International - Subordination Agreement



--------------------------------------------------------------------------------

CLEAR CHANNEL HOLDING AG By:  

/s/ Matthew Dearden

Name:   Matthew Dearden Title:   Director CLEAR CHANNEL SCHWEIZ AG By:  

/s/ Matthew Dearden

Name:   Matthew Dearden Title:   Director

 

Clear Channel International - Subordination Agreement



--------------------------------------------------------------------------------

CLEAR CHANNEL SVERIGE AB By:  

/s/ Kenneth Ek

Name:   Kenneth Ek Title:   Chief Financial Officer CLEAR CHANNEL SALES AB By:  

/s/ Kenneth Ek

Name:   Kenneth Ek Title:   Chief Financial Officer

 

Clear Channel International - Subordination Agreement



--------------------------------------------------------------------------------

Acknowledged as of the date first written above: CLEAR CHANNEL OUTDOOR HOLDINGS,
INC. By:  

/s/ Brian D. Coleman

Name:   Brian D. Coleman Title:   Senior Vice President and Treasurer

 

Clear Channel International - Subordination Agreement



--------------------------------------------------------------------------------

Agreed and acknowledged as of the date first written above:

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

By:  

/s/ Brad Hounsel

Name:   Brad Hounsel Title:   Vice President

 

Clear Channel International - Subordination Agreement



--------------------------------------------------------------------------------

Exhibit A to the Intercompany

Subordination Agreement

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of             , 201   (this “Joinder”) is
delivered pursuant to the Subordination Agreement, dated as of December 16, 2015
(as the same may from time to time be amended, restated, supplemented or
otherwise modified, the “Subordination Agreement”) among the Subordinated
Creditors and Note Parties from time to time party thereto and U.S. Bank
National Association, as Trustee. All capitalized terms not defined herein shall
have the meaning ascribed to them in the Subordination Agreement.

1. Joinder in the Intercompany Subordination. The undersigned hereby agrees that
on and after the date hereof, it shall be [a “Note Party”] [a “Subordinated
Creditor”] under and as defined in the Subordination Agreement, hereby assumes
and agrees to perform all of the obligations of [a Note Party] [a Subordinated
Creditor] thereunder and agrees that it shall comply with and be fully bound by
the terms of the Subordination Agreement as if it had been a signatory thereto
as of the date thereof; provided that the representations and warranties made by
the undersigned thereunder shall be deemed true and correct as of the date of
this Joinder.

2. Unconditional Joinder. The undersigned acknowledges that the undersigned’s
obligations as a party to this Joinder are unconditional and are not subject to
the execution of one or more Joinders by other parties. The undersigned further
agrees that it has joined and is fully obligated as [a Note Party] [a
Subordinated Creditor] under the Subordination Agreement. [Notwithstanding the
foregoing, [INSERT APPROPRIATE LIMITATION LANGUAGE REQUIRED UNDER APPLICABLE
LOCAL LAW].]

3. Incorporation by Reference. All terms and conditions of the Subordination
Agreement are hereby incorporated by reference in this Joinder as if set forth
in full.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

                                          By:  

 

Name:   Title:  

 

Exh. A-1